Order entered February 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01091-CR

                           TASHA LEANA LOMOGLIO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-82533-2016

                                             ORDER
       The clerk’s record, filed November 14, 2018, shows appellant is indigent and represented

by appointed counsel. The reporter’s record was due November 16, 2018. When it was not

filed, we notified court reporter Karla Kimbrell by postcard dated November 20, 2018 and

instructed her to file, by December 20, 2018 (1) the reporter’s record, (2) written verification that

no hearings were recorded, or (3) written verification that appellant has not requested the

reporter’s record.   To date, the reporter’s record has not been filed and we have had no

communication from Ms. Kimbrell.

       We ORDER court reporter Karla Kimbrell to file, WITHIN FOURTEEN DAYS OF

THE DATE OF THIS ORDER, the complete reporter’s record in these appeals. We caution

Ms. Kimbrell that the failure to do so will result in the Court taking whatever remedies it has
available to ensure that the appeals proceed in a timely fashion, which may include ordering that

she not sit until the complete reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Benjamin Smith,

Presiding Judge, 380th Judicial District Court; Karla Kimbrell, court reporter; and to counsel for

all parties.




                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE